Citation Nr: 0513940	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  99-16 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for lumbar disc disease with degenerative joint 
disease and sciatica, for the period prior to December 10, 
1998.

2.  Entitlement to an increased rating in excess of 20 
percent for lumbar disc disease with degenerative joint 
disease and sciatica, for the period on and subsequent to 
December 10, 1998.

3.  Entitlement to an increased rating for degenerative joint 
disease of the knees, currently assigned a 10 percent 
evaluation.

4.  Entitlement to an increased (compensable) rating for 
varicose veins of the right leg, for the period prior to 
November 16, 1998.

5.  Entitlement to an increased (compensable) rating for 
varicose veins of the left leg, for the period prior to 
November 16, 1998.

6.  Entitlement to an increased rating in excess of 10 
percent for varicose veins of the right leg, for the period 
on and subsequent to November 16, 1998.

7.  Entitlement to an increased rating in excess of 10 
percent for varicose veins of the left leg, for the period on 
and subsequent to November 16, 1998.

8.  Entitlement to an increased rating for cystic acne 
vulgaris with scarring, currently assigned a 10 percent 
evaluation.

9.  Entitlement to an increased (compensable) rating for 
chronic vaginal discharge.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from August 1973 to 
September 1985.

This matter came before the Board of Veterans' Appeals 
(Board), in part, on appeal from a February 1998 rating 
decision by the Hartford, Connecticut, Regional Office (RO), 
which confirmed 10 percent evaluations each for lumbar disc 
disease with degenerative joint disease and sciatica, 
degenerative joint disease of the knees, and cystic acne 
vulgaris with scarring and confirmed noncompensable 
evaluations each for bilateral varicose veins and chronic 
vaginal discharge; and from a March 1999 rating decision, 
which, in part, separately rated and assigned increased 
evaluations of 10 percent evaluations each for varicose veins 
of the right and left legs, effective December 10, 1998.  
With regards to a procedural matter involving the issues of 
increased ratings for varicose veins of the right and left 
legs, the VA amended its regulations for rating 
cardiovascular system disabilities (including varicose 
veins), effective January 12, 1998.  See 62 Fed. Reg. 65,207-
224 (Dec. 11, 1997) (codified at 38 C.F.R. § 4.104 (1998)).  
The new rating criteria additionally provided that each 
extremity involved was to be rated separately.

A June 2000 RO hearing was held.  A March 2002 hearing 
officer's decision granted an increased 20 percent evaluation 
for lumbar disc disease with degenerative joint disease and 
sciatica and an earlier effective date of November 16, 1998 
for 10 percent evaluations each for varicose veins of the 
right and left legs.  A March 2002 implementing rating 
decision assigned an increased 20 percent evaluation for 
lumbar disc disease with degenerative joint disease and 
sciatica, effective December 10, 1998, and an earlier 
effective date of November 16, 1998 for 10 percent 
evaluations each for varicose veins of the right and left 
legs.

During the pendency of the appeal, the VA's schedule for 
rating skin disorders was revised as of August 30, 2002.  See 
67 Fed. Reg. 49,590-49,599 (July 31, 2002)).  The VA's rating 
schedule for rating intervertebral disc syndrome (Diagnostic 
Code 5293) was amended, effective September 23, 2002.  See 67 
Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  There were 
additional regulatory changes in rating back disorders, 
effective in September 2003.

In a December 2002 written statement, appellant's 
representative expressly limited the appeal to said increased 
rating issues involving chronic vaginal discharge, varicose 
veins, acne, and low back and bilateral knee disabilities.  

In light of the aforestated procedural history, the Board has 
reframed the appellate issues as those delineated on the 
title page of this decision, and will proceed accordingly.  

The Board will render a decision herein on the appellate 
issues involving an increased rating in excess of 10 percent 
for lumbar disc disease with degenerative joint disease and 
sciatica, for the period prior to December 10, 1998, an 
increased (compensable) rating for varicose veins of the 
right leg, for the period prior to November 16, 1998, and an 
increased (compensable) rating for varicose veins of the left 
leg, for the period prior to November 16, 1998.  The 
remaining appellate issues are addressed in the REMAND 
portion of the decision below.  The appeal is REMANDED to the 
RO via the Appeals Management Center, in Washington, DC.  


FINDINGS OF FACT

1.  The appellant's lumbar disc disease with degenerative 
joint disease and sciatica, for the period prior to December 
10, 1998, was manifested primarily by complaints of low back 
pain and no more than mild overall limitation of motion of 
the back.  Forward flexion was to 60-70 degrees; backward 
extension was to 10 degrees; and lateroflexion and rotation 
were each to 45 degrees, bilaterally.  There were no 
paraspinal muscle spasms.  Straight leg raising testing was 
negative.  Any lumbosacral strain, intervertebral disc 
syndrome, or restricted overall low back motion cannot be 
reasonably characterized as more than mild in degree for that 
period.

2.  The appellant's varicose veins of the right leg, for the 
period prior to November 16, 1998, was manifested primarily 
by superficial saphenous vein dilation with mild, tiny spider 
veins below the knee.  Vascular status of that extremity was 
clinically described as essentially normal.  Appellant had no 
complaints of pain, fatigue, or edema of that extremity on 
prolonged standing or walking; the clinical evidence did not 
reveal any persistent edema or ulceration; and the varicose 
veins of the right leg were essentially asymptomatic for that 
period.

3.  The appellant's varicose veins of the left leg, for the 
period prior to November 16, 1998, was manifested primarily 
by superficial saphenous vein dilation with mild, tiny spider 
veins below the knee.  Vascular status of that extremity was 
clinically described as essentially normal.  Appellant had no 
complaints of pain, fatigue, or edema of that extremity on 
prolonged standing or walking; the clinical evidence did not 
reveal any persistent edema or ulceration; and the varicose 
veins of the left leg were essentially asymptomatic for that 
period.

4.  As to the disabilities herein at issue, for the time 
periods in question, there are no findings or complaints that 
are so unusual as to render application of the regular 
schedular provisions impractical.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for appellant's service-connected lumbar disc disease 
with degenerative joint disease and sciatica, for the period 
prior to December 10, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.40, 4.71a, Codes 5292, 5293, 5295 
(effective prior to September 23, 2002).

2.  The criteria for an increased (compensable) rating for 
appellant's varicose veins of the right leg, for the period 
prior to November 16, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.104, Code 7120 (effective prior to August 
30, 2002).  

3.  The criteria for an increased (compensable) rating for 
appellant's varicose veins of the left leg, for the period 
prior to November 16, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.104, Code 7120 (effective prior to August 
30, 2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), as codified at 38 U.S.C.A. 
§ 5100 et seq., (West 2002) became law.  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed with respect to these appellate issues involving 
entitlement to an increased rating in excess of 10 percent 
for lumbar disc disease with degenerative joint disease and 
sciatica, for the period prior to December 10, 1998, an 
increased (compensable) rating for varicose veins of the 
right leg, for the period prior to November 16, 1998, and an 
increased (compensable) rating for varicose veins of the left 
leg, for the period prior to November 16, 1998.  A 
comprehensive medical history and detailed findings with 
respect to these issues on appeal for the periods in question 
are documented in the medical evidence.  During the relevant 
periods in question, the RO sought and obtained relevant 
clinical records and VA orthopedic and peripheral vascular 
examinations were conducted in September 1997 with respect to 
the service-connected back and varicose veins disabilities.  
Said clinical records and examinations are sufficiently 
detailed and comprehensive regarding the nature and severity 
of the service-connected back and varicose veins disabilities 
at issue for the periods in question, and provide a clear 
picture of all relevant symptoms and findings.  

There is no indication that other relevant medical records 
exist pertaining to the claimed disabilities in issue, for 
the periods in question.  

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statements of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, rating criteria, and a detailed 
explanation of the rationale for the adverse decision with 
respect to the claimed disabilities in issue, for the periods 
in question.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant prior to the 
initial unfavorable agency of original jurisdiction decision 
on a service-connection claim.  In the instant case, the 
initial rating decisions on appellant's disabilities ratings 
claims in question were rendered prior to the VCAA and, thus, 
a pre-adjudication VCAA notice could not have in fact been 
issued.  Pelegrini does not contain a remedy under such 
facts, nor is an efficient or timely remedy evident to the 
Board under the circumstances here.  Additionally, VA's 
General Counsel recently held that no VCAA notice was 
required for "downstream" issues, and that a Court decision 
suggesting otherwise was not binding precedent.  VAOPGCPREC 
8-2003 (Dec. 22, 2003); cf. Huston v. Principi, 17 Vet. App. 
370 (2002).  The Board is bound by the General Counsel's 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  In any event, 
the RO issued November 2001 and June 2002 VCAA notices on 
said claims on appeal, which specifically advised the 
appellant as to which party could or should obtain which 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose with respect to the appellate issues 
decided by the Board in its decision herein.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any "error" resulting from lack of pre-adverse rating 
decision VCAA notice does not affect the merits of said 
claims in question or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); and Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the appellate issues decided by the Board in its decision 
herein.  


I.  An Increased Rating in Excess of 10 Percent for Lumbar 
Disc Disease with Degenerative Joint Disease and Sciatica, 
for the Period Prior to December 10, 1998.

The evidentiary record indicates that on appellant's in-
service medical board evaluation, diagnoses included chronic 
mechanical low back syndrome with early degenerative 
sacroiliac joint disease, bilaterally, and history of 
intermittent sciatica on the right side.  

VA clinical records dated in the 1990's noted an L5-S1 
herniated disc with complaints of low back pain and right leg 
sciatica.  Lumbar spine osteoporosis and a thoracic vertebral 
body fracture were also noted.  

On September 1997 VA orthopedic examination, appellant's 
history reported that coughing years earlier had caused an 
osteoporotic T11 fracture.  It was also indicated that while 
lifting several weeks earlier, she had experienced back pain 
on the right side at the mid/low back area.  She denied any 
frank radiculopathy.  Clinically, there was no gait 
abnormality or acute distress.  The back was described as 
having normal flexion recorded as approximately 60-70 
degrees' without pain; and normal hyperextension recorded as 
-10 degrees without pain.  Lateroflexion and rotation were to 
45 degrees, bilaterally, without pain.  Although mild aching 
was reported in the mid-right thoracic muscle area, no 
paraspinal muscle spasms were elicited.  Straight leg raising 
testing was negative.  The lower extremities were 
unremarkable.  The impression was intermittent mechanical low 
back discomfort.  The examiner stated that the examination 
was "fairly normal" and did not show "severe ongoing 
disability."  

It is reiterated that during the pendency of this appeal, the 
VA's rating schedule for rating low back strain was amended, 
effective September 26, 2003.  It should be pointed out, 
however, that the revised rating criteria may not be applied 
to a claim prior to the effective date of the amended 
regulation.  See 38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC. 3-2000 (Apr. 10, 2000).  See also Rhodan v. West, 
12 Vet. App. 55, 57 (1998), vacated on other grounds by 251 
F.3d 166 (Fed. Cir. 1999).  

Under the old criteria effective prior to September 26, 2003, 
slight limitation of motion of the lumbar segment of the 
spine may be assigned a 10 percent evaluation. A 20 percent 
evaluation required moderate limitation of motion.  A 40 
percent evaluation required severe limitation of motion.  38 
C.F.R. Part 4, Code 5292.  The ranges of back motion reported 
on the September 1997 VA orthopedic examination may be 
reasonably characterized as no more than mildly restricted, 
since forward flexion and backward extension were described 
by the examiner as essentially normal and lateroflexion and 
rotation were each to 45 degrees (See 38 C.F.R. § 4.71a 
(2004), Plate V, which sets forth normal ranges of motion of 
the lumbar spine as 90 degrees' forward flexion; 30 degrees' 
backward extension; 30 degrees lateroflexion [bilaterally]; 
and 30 degrees' rotation [bilaterally]).  Even assuming 
arguendo that the forward flexion and backward extension 
ranges of motion reported on that examination were not normal 
when compared to the measurements set forth in Plate V, 
nevertheless since forward flexion was no more than slightly 
restricted, backward extension was no more than severely 
restricted, and lateroflexion and rotation were normal, the 
overall restricted back motion cannot reasonably be 
characterized as more than mild in degree for that period.  

Under the old criteria effective prior to September 26, 2003, 
a 10 percent evaluation may be assigned for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
evaluation may be assigned for lumbosacral strain where there 
is muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  A 40 
percent evaluation required severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation may 
also be assigned if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. Part 4, Code 5295.  Significantly, the clinical 
evidence did not reveal more than mild back symptomatology, 
and there was no muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  

Under the old criteria effective prior to September 26, 2003, 
a 10 percent evaluation may be assigned for mild 
intervertebral disc syndrome.  A 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. Part 4, Code 5293.  The clinical evidence 
did not reveal any significant neurologic deficits involving 
the lower extremities. Furthermore, straight leg raising 
testing was negative.  Since the clinical evidence did not 
reflect more than slight overall limitation of motion of the 
back, mild lumbar strain, or mild intervertebral disc 
syndrome, an evaluation in excess of 10 percent under either 
Diagnostic Code 5292, 5293, or 5295 is not warranted for the 
service-connected low back disability, for the period prior 
to December 10, 1998.

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45, which relate to functional loss due to pain, 
weakness or other musculoskeletal pathology, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, appellant's low back 
pain and no more than mild overall limitation of motion, 
lumbosacral strain, or intervertebral disc syndrome, for the 
period prior to December 10, 1998, were adequately 
compensated by the 10 percent evaluation for the degree of 
functional loss resulting therefrom.  Additionally, 
functional loss due to pain was objectively not shown to be 
that significant, particularly since straight leg raising 
testing was negative.  Furthermore, painful back motion was 
compensated for by the 10 percent evaluation in effect for 
the period in question, since "characteristic pain on 
motion" is one of the rating criterion for a 10 percent 
evaluation under Code 5295.  The disability picture in 
question did not more nearly approximate the criteria for the 
next higher evaluation, for the foregoing reasons, for the 
period prior to December 10, 1998.  38 C.F.R. § 4.7.

An extraschedular evaluation was not for consideration for 
the period prior to December 10, 1998, since the evidence did 
not show that the low back disability presented an unusual or 
exceptional disability picture.  38 C.F.R. § 3.321(b)(1).  
Significantly, the appellant's low back disability did not 
require frequent periods of hospitalization and was not shown 
to markedly interfere with employment, for the period prior 
to December 10, 1998, nor is it otherwise contended.

There is no credible, competent evidence indicating a greater 
degree of functional loss attributable to the back disability 
than that commensurate with the assigned 10 percent rating, 
for the period prior to December 10, 1998.  

For the foregoing reasons, it would be to resort to mere 
speculation to assume that more than mild lumbosacral strain, 
intervertebral disc syndrome, restriction of motion of the 
lumbar spine, or painful back motion on use was demonstrated, 
for the period prior to December 10, 1998; and to resort to 
mere speculation is prohibited by the benefit-of-the-doubt 
doctrine.  38 U.S.C.A. § 5107(b) and Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).


II.  Increased (Compensable) Ratings for Varicose Veins of 
the Right and Left Legs, for the Period Prior to November 16, 
1998.

The evidentiary record indicates that on in-service medical 
board evaluation, appellant was diagnosed with varicose veins 
of the lower extremities with clinical findings of mild 
diffuse varicosities about the lateral aspects of the thighs, 
anteromedial portions of the tibiae, and ankles and a tender, 
enlarged varicosity in the left groin.  VA examinations dated 
in the 1980's included essentially similar findings.  

VA clinical records reveal that in July 1997, peripheral 
pulses were full and the feet were unremarkable.

On September 1997 VA peripheral vascular examination, 
appellant's lower extremities were clinically described as 
normal vascularly, except for spider veins.  Pulses were 
described as good and the extremities were warm and without 
edema.  No varicose veins were apparent.  A "completely 
normal vascular status" was assessed.  

As an initial matter, it should be pointed out that 
appellant's claims for increased (compensable) ratings for 
varicose veins of the right and left legs were received prior 
to the January 12, 1998 effective date of the VA's amendment 
of its regulations for rating cardiovascular system 
disabilities, including varicose veins.  

Under the old criteria of Diagnostic Code 7120 in effect 
prior to January 12, 1998, a noncompensable evaluation may be 
assigned for mild varicose veins, or varicose veins with no 
symptoms.  A 10 percent evaluation requires moderate 
bilateral or unilateral varicose veins with varicosities of 
superficial veins below the knees, with symptoms of pain or 
cramping on exertion.  A 20 percent evaluation requires 
moderately severe unilateral varicose veins (a 30 percent 
evaluation requires moderately severe bilateral varicose 
veins) involving superficial veins above and below the knee, 
with varicosities of the long saphenous, ranging in size from 
1 to 2 cm. in diameter, with symptoms of pain or cramping on 
exertion; no involvement of the deep circulation.  A 40 
percent evaluation requires severe unilateral varicose veins 
(a 50 percent evaluation requires severe bilateral varicose 
veins) involving superficial veins above and below the knee, 
with involvement of the long saphenous, ranging over 2 cm. in 
diameter, marked distortion and sacculation, with edema and 
episodes of ulceration; no involvement of deep circulation.  
A 50 percent evaluation may be assigned for pronounced 
unilateral varicose veins (a 60 percent evaluation requires 
severe bilateral varicose veins) involving findings of the 
severe condition with secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation.  NOTE:  Severe 
varicosities below the knee, with ulceration, scarring, or 
discoloration and painful symptoms will be rated as 
moderately severe.  38 C.F.R. § 4.104, Diagnostic Code 7120.

Under the amended criteria of Diagnostic Code 7120, effective 
January 12, 1998, a noncompensable evaluation may be assigned 
for asymptomatic palpable or visible varicose veins.  A 10 
percent evaluation requires varicose veins with intermittent 
edema of an extremity or aching and fatigue in leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  A 20 
percent rating requires varicose veins with persistent edema, 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating requires persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration. A 60 percent rating requires persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating requires 
massive, board-like edema with constant pain at rest.  NOTE: 
These evaluations are for involvement of a single extremity.  
If more than one extremity is involved, evaluate each 
extremity separately and combine (under § 4.25), using the 
bilateral factor (§ 4.26), if applicable.

Based on the overall clinical evidence of record, it is the 
Board's opinion that for the period prior to November 16, 
1998, although appellant had superficial saphenous vein 
dilation with mild, tiny spider veins below the knees, 
vascular status of that extremity was clinically described as 
essentially normal.  Appellant had no complaints of pain, 
fatigue, or edema of either lower extremity on prolonged 
standing or walking; the clinical evidence did not reveal any 
pain, cramping on exertion, persistent edema, or ulceration; 
and his varicose veins of the lower extremities were 
essentially asymptomatic for that period. 

The Board has considered the provisions of 38 C.F.R. § 4.10, 
which relates to functional loss.  Significantly, however, 
the VA examination in question reveals that appellant's 
varicose veins of the lower extremities were essentially 
asymptomatic other than spider veins for the period prior to 
November 16, 1998.  Thus, a compensable evaluation would not 
be warranted for varicose veins of either lower extremity 
under either the old or amended Diagnostic Code 7120.  The 
clinical evidence does not show that for the period prior to 
November 16, 1998, appellant's service-connected varicose 
veins of the right and left lower extremities presented such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards, as is 
required for consideration of an extraschedular evaluation.  
38 C.F.R. § 3.321(b)(1).  Since the preponderance of the 
evidence is against allowance of an increased (compensable) 
evaluation for varicose veins of either lower extremity, the 
benefit-of-the-doubt doctrine is inapplicable, for the 
foregoing reasons.


ORDER

An increased rating in excess of 10 percent for appellant's 
service-connected lumbar disc disease with degenerative joint 
disease and sciatica, for the period prior to December 10, 
1998, an increased (compensable) rating for appellant's 
varicose veins of the right leg, for the period prior to 
November 16, 1998, and an increased (compensable) rating for 
appellant's varicose veins of the left leg, for the period 
prior to November 16, 1998, are denied.  To this extent, the 
appeal is disallowed.


REMAND

With respect to the remaining appellate issues, additional 
evidentiary development appears indicated, for the following 
reasons.

First, it appears that appellant was last afforded VA 
peripheral vascular, gynecologic, dermatologic, and 
orthopedic examinations in February 1999, more than six years 
ago.  Adequate VA examinations to specifically determine the 
current nature and severity of the service-connected 
disabilities on appeal are deemed warranted for the Board to 
equitably decide these appellate issues, and should therefore 
be obtained.

Additionally, with respect to the appellate issue involving 
entitlement to an increased rating in excess of 20 percent 
for lumbar disc disease with degenerative joint disease and 
sciatica, for the period on and subsequent to December 10, 
1998, said February 1999 VA examination appears inadequate, 
since it did not report certain clinical findings necessary 
in light of the new criteria set forth in the amended 
Diagnostic Codes for rating back disorders including the 
"General Rating Formula for Diseases and Injuries of the 
Spine", particularly Codes 5237 (for rating lumbosacral 
strain), 5242 (for rating degenerative arthritis of the 
spine), and 5243 (for rating intervertebral disc syndrome).  
Furthermore, the Statement of the Case/Supplemental 
Statements issued appellant have not provided all of the new 
criteria set forth in the amended Diagnostic Codes for rating 
back disorders, such as the "General Rating Formula for 
Diseases and Injuries of the Spine."

With respect to the appellate issue involving an increased 
rating for cystic acne vulgaris with scarring, the VA's 
schedule for rating skin disorders was revised as of August 
30, 2002.  However, the Statement of the Case/Supplemental 
Statements issued appellant have not provided the new 
criteria set forth in Diagnostic Code 7828 for rating acne.

Due to these evidentiary and procedural due process concerns, 
a remand appears necessary.

Accordingly, the remaining appellate issues are REMANDED to 
the RO for the following:

1.  With respect to the issue of an 
increased rating in excess of 20 
percent for lumbar disc disease with 
degenerative joint disease and 
sciatica, for the period on and 
subsequent to December 10, 1998, the 
RO should arrange appropriate VA 
examinations, to include orthopedic 
and neurologic findings.  All 
indicated tests and studies should 
be performed, including ranges of 
back motion expressed in degrees.  

The examiners should be made aware 
of the applicable diagnostic 
criteria under the old and new 
versions of applicable Diagnostic 
Codes for rating the service-
connected low back disability set 
out in 38 C.F.R. § 4.71a, and 
specifically report clinical 
findings that address those rating 
criteria.

The examiners should review the 
entire claims folders and describe 
in adequate detail any symptoms 
reasonably attributable to the 
service-connected low back 
disability and their current 
severity.

2.  With respect to the issue of an 
increased rating for degenerative 
joint disease of the knees, the RO 
should arrange an appropriate VA 
examination, such as an orthopedic 
examination.  All indicated tests 
and studies should be performed, 
such as range of motion studies of 
each knee expressed in degrees.

The examiner should review the 
entire claims folder and describe in 
adequate detail any symptoms 
reasonably attributable to the 
service-connected disability of the 
knees.  

3.  With respect to the issues of an 
increased rating in excess of 10 
percent for varicose veins of the 
right leg, for the period on and 
subsequent to November 16, 1998 and 
an increased rating in excess of 10 
percent for varicose veins of the 
left leg, for the period on and 
subsequent to November 16, 1998, the 
RO should arrange an appropriate 
examination, such as a peripheral 
vascular examination.  All indicated 
tests and studies should be 
accomplished, and all clinical 
findings should be reported in 
detail.  

The examiner should be made aware of 
the applicable diagnostic criteria 
under the old and new versions of 
Diagnostic Code 7120 for rating the 
service-connected varicose veins 
disabilities set out in 38 C.F.R. 
§ 4.104, and specifically report 
clinical findings that address those 
rating criteria.

The examiner should review the 
entire claims folders and describe 
in adequate detail any vascular 
symptoms involving the right and 
left lower extremities reasonably 
attributable to the service-
connected varicose veins; and the 
degree of severity thereof should be 
stated.  

4.  With respect to the issue of an 
increased rating in excess of 10 
percent for cystic acne vulgaris 
with scarring, the RO should arrange 
an appropriate examination, such as 
a dermatologic examination.  

The examiner should be made aware of 
the applicable diagnostic criteria 
under the old and new versions of 
Diagnostic Codes 7800 (for rating 
disfigurement of the head, face, or 
neck) and 7806 (for rating acne 
analogously to dermatitis or eczema) 
and the new criteria set forth in 
Diagnostic Code 7828 for rating 
acne, and specifically report 
clinical findings that address those 
rating criteria.

The examiner should describe in 
adequate detail all the nature and 
current severity of the service- 
connected cystic acne vulgaris with 
scarring.  Color photographs of the 
affected area should be 
accomplished, if feasible.  

5.  With respect to the issue of an 
increased (compensable) rating for 
chronic vaginal discharge, the RO 
should arrange an appropriate 
examination, such as a gynecologic 
examination.  

The examiner should describe in 
adequate detail the nature and 
current severity of the service-
connected chronic vaginal discharge.  

6.  The RO should review any 
additional evidence and readjudicate 
these remaining appellate issues, 
under all appropriate statutory and 
regulatory provisions.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until she receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


